Citation Nr: 0608466	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for pelvic tilt, with 
low back and hip pain due to an altered gain, and associated 
degenerative changes of the lumbar spine, currently evaluated 
as 40 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
sprained right ankle, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an effective date earlier than June 24, 
1999, for a 40 percent rating for pelvic tilt, with low back 
and hip pain due to an altered gain, and associated 
degenerative changes of the lumbar spine.

5.  Entitlement to an effective date earlier than June 24, 
1999, for a 10 percent rating for residuals of a sprained 
right ankle.  



REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  Such remand was for the 
purpose of conducting needed evidentiary and procedural 
development.  During the course of such development, it was 
ascertained that the veteran had a change in residence, and 
his claims folder was thereafter forwarded to the Reno RO.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service-
connected pelvic tilt and low back and hip pain with 
degenerative changes of the lumbar spine were not manifested 
by more than a severe lumbosacral strain or a severe 
limitation of motion of the lumbar spine. 

2.  On and after September 26, 2003, the veteran's service-
connected pelvic tilt and low back and hip pain with 
degenerative changes of the lumbar spine are shown to be 
manifested by limitation of motion of the lower spine, but 
without unfavorable ankylosis of the entire spine or of the 
entire thoracolumbar spine.  

3.  The veteran's service-connected residuals of a fracture 
of the right tibia and fibula are manifested by an impairment 
of the tibia and fibula without more than a moderate knee or 
ankle disorder resulting.  

4.  The veteran's service-connected residuals of a sprain of 
the right ankle are manifested by not more than a moderate 
limitation of motion.  

5.  There is no showing that the veteran's service-connected 
disabilities involving pelvic tilt and low back and hip pain 
with degenerative changes of the lumbar spine, residuals of a 
fracture of the right tibia and fibula, or residuals of a 
right ankle individually result in a marked interference with 
employment or necessitate frequent periods of hospital care.  

6.  Claims for increased disability evaluations for a pelvic 
tilt and low back and left hip pain with degenerative changes 
of the lumbar spine, and for a sprain of the right ankle were 
received by VA on June 24, 1999, and medical evidence 
compiled during the one-year period prior thereto does not 
denote an increased level of severity of either disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the veteran's pelvic tilt and low back and hip 
pain with degenerative changes of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5294-5292 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Code 5236 (2005).

2.  The criteria for the assignment of a rating in excess of 
20 percent for the veteran's residuals of a fracture of the 
right tibia and fibula have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2005). 

3.  The criteria for the assignment of a rating in excess of 
10 percent for the veteran's residuals of a right ankle 
sprain have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2005).

4.  The criteria for the assignment of an effective date 
earlier than June 24, 1999, for entitlement to a 40 percent 
evaluation for the veteran's pelvic tilt and low back and hip 
pain with degenerative changes of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.326, 3.400 (2005).

5.  The criteria for the assignment of an effective date 
earlier than June 24, 1999, for entitlement to a 10 percent 
evaluation for the veteran's residuals of a right ankle 
sprain have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.157, 3.159, 3.326, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded to the RO by the 
Board in July 2004 for additional development.  All of the 
actions sought by the Board appear to have been completed to 
the extent possible and neither the veteran nor his attorney 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998). 

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in November 2004 advised him of the existence of the 
VCAA and its requirements.  It, too, is noteworthy that 
neither the veteran, nor his attorney, challenges the 
sufficiency of such notice.  Finally, VA has secured all 
available pertinent evidence and conducted all appropriate 
development, including affording the veteran any needed VA 
medical examinations.  In all, the Board finds that VA has 
satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claims for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for postoperative residuals of a fracture 
of the right tibia and fibula was established by RO action in 
June 1971, at which time a 20 percent evaluation was assigned 
under DC 5262.  In addition, the veteran was also found to be 
entitled to service connection for pelvic tilt and low back 
pain due to an altered gait, as a disability directly to and 
proximately the result of the tibia and fibula fracture.  A 
20 percent rating was assigned therefor under DC 5299-5294.  
Service connection was also granted for a sprained right 
ankle, for which a 0 percent rating was assigned under DC 
5299.  

By rating action in November 1999, which forms the basis of 
the instant appeal, an increase from 20 to 40 percent was 
granted for the veteran's pelvic tilt and low back/hip pain 
due to an altered gait, as well as degenerative changes of 
the lumbar spine under DC 5294-5292, effective from June 24, 
1999.  At the same time, the previously assigned 20 percent 
rating for residuals of a fracture of the right tibia and 
fibula was confirmed and continued, and an increase in the 
rating assigned for a right ankle sprain from 0 to 10 percent 
was effectuated under DC 5271, effective as of June 24, 1999.  

Pelvic Tilt and Low Back and Hip Pain

The criteria for the evaluation of spinal disorders were 
amended during the course of the instant appeal, initially as 
of September 23, 2002, and then on September 26, 2003.  See 
68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 54345 (2002).  
On the basis of VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004), 
and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), it 
follows that only the old rating criteria apply to the period 
prior to the date of the change in law, and only the new 
rating criteria apply to the period after the date of the 
change in law.

As in effect prior to September 23, 2002, intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, DC 5293, was evaluated as 
20 percent disabling where it was moderate in degree, with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating was 
assignable for an intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Under DC 5294 for sacroiliac injury and weakness, as in 
effect prior to September 26, 2003, a noncompensable rating 
was for assignment where there were slight subjective 
symptoms only.  A 10 percent rating was assignable with 
characteristic pain on motion.  A 20 percent rating was 
warranted for lumbosacral strain where there was muscle spasm 
on extreme forward bending, or a unilateral loss of lateral 
spine motion in a standing position.  A 40 percent rating was 
warranted if the lumbosacral strain was severe with listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5294.

Under DC 5292, in effect prior to September 26, 2003, a mild 
limitation of motion of the lumbar spine warranted a 10 
percent rating; with moderate limitation of motion, a 20 
percent evaluation was assignable, and a severe limitation of 
motion warranted a 40 percent evaluation.  

Under DC 5236, the newly assigned DC for sacroiliac injury, 
use is to be made of the general formula for the rating of 
all spinal disorders.  On and after September 26, 2003, a 
spinal disorder, with or without regard to symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, is assigned a 20 percent rating where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher evaluation of 30 percent pertains exclusively to the 
cervical spine, which is not herein at issue.  For assignment 
of a 40 percent evaluation, there is required to be a showing 
of forward flexion of the thoracolumbar spine being limited 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) on the basis of 
the total duration of incapacitating episodes over the past 
12 months, and as of September 26, 2003, either on the basis 
of the aforementioned incapacitating episodes or under the 
general rating formula for diseases and injuries of the 
spine, as was cited above.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  With incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the previous 12-month period, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months, a 40 percent rating is for 
assignment.  Where the incapacitating episodes are at least 
six weeks in total duration during the previous 12 weeks, a 
60 percent evaluation is assignable.  38 C.F.R. § 4.71a, DC 
5243.  

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  
Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

Examination in September 1999 revealed some spasm of the 
right paraspinous musculature, with lumbar and right hip 
tenderness.  Forward flexion of the lower spine was possible 
to 30 degrees, extension to five degrees, and lateral bending 
and rotation to 20 degrees bilaterally.  Deep tendon reflexes 
were equal and straight leg raising was negative.  Right hip 
flexion was to 90 degrees limited by pain, with external 
rotation to 30 degrees, internal rotation to 15 degrees, and 
abduction to 35 degrees.  

On a VA medical examination in January 2005, there was noted 
to be pain-free range of motion of the low back, with forward 
flexion to 80 degrees, lateral bending to 30 degrees to the 
right and left, extension to 20 degrees, and rotation to 30 
degrees.  No muscle spasm was present, and no muscle wasting 
of the buttocks was in evidence.  When standing, there was 
shown to be a right-sided pelvic tilt downwards, but no 
pelvic tilt was present in the recumbent position.  Deep 
tendon reflexes were normal and straight leg raising was also 
found to be within normal limits.  No sensory deficit was 
identified.  

The veteran from June 1999 to September 25, 2003, was in 
receipt of the maximum evaluation of 40 percent assignable 
under DC 5294.  Such evaluation was inclusive of the 
limitation of motion then demonstrated and no schedular 
increase beyond the 40 percent level is assignable under DCs 
5294 or 5292, as in effect prior to September 26, 2003.  
Findings then shown did not otherwise demonstrate a basis for 
the assignment of a schedular evaluation in excess of 40 
percent under any alternate criteria, in the absence of 
evidence of a vertebral fracture, ankylosis, or 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, DCs 
5285, 5286, 5289, 5293.  

As for the period from September 26, 2003, to the present, 
indicia of an intervertebral disc syndrome are not 
demonstrated.  Moreover, evidence of unfavorable ankylosis of 
the entire thoracolumbar spine or of the entirety of the 
spine is lacking.  As such, a schedular rating in excess of 
40 percent is not for assignment under DC 5236.  

In evaluating the degree of pain and functional loss for the 
period prior to, as well as on and after September 26, 2003, 
it is noted that pain is a listed criterion for DC 5295, and 
under the general formula for the rating of spinal disorders, 
the applicable rating is assigned whether pain is or is not 
present.  Pertinent complaints in September 1999 were noted 
to include pain and flare-ups of pain with a reported loss of 
forward flexion to 15 degrees, weakness, and fatigue; no such 
limitation was shown clinically in September 1999 or on VA 
examination in January 2005.  To that extent, no increase in 
the schedular evaluation assigned prior to or on and after 
September 26, 2003, is warranted.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca.

The Board notes that evidence of arthritis is indicated on 
prior X-rays.  However, arthritis is among the listed 
criteria for the evaluation of sacroiliac injury and it is 
noted that limitation of motion, at least in part, is the 
measure for the veteran's service-connected pelvic tilt and 
associated manifestations.  As such, the assignment of a 
separate rating for arthritic involvement of the lumbar spine 
is not possible.  

There is likewise not shown to be present frequent periods of 
hospitalization or a marked interference with employment 
resulting from the service-connected disability herein at 
issue, such as might render impractical the application of 
the regular schedular standards.  Here, there is no basis for 
the assignment of an extraschedular evaluation of increased 
disability beyond the 40 percent level.

In sum, a preponderance of the evidence is against the 
veteran's claim for increase for pelvic tilt and low back and 
right hip pain due to an altered gait, with degenerative 
changes of the lumbar spine.  The claim for increase must 
therefore be denied.  



Residuals of a Fracture of the Right Tibia and Fibula

Under DC 5262, where there is nonunion of the tibia and 
fibula with loose motion, requiring use of a brace, a 40 
percent evaluation is for assignment.  38 C.F.R. § 4.71a, DC 
5262.  With malunion and marked knee or ankle disablement, a 
30 percent evaluation is assignable; with moderate knee or 
ankle disability, a 20 percent rating is for assignment; and 
with slight knee or ankle disablement, a 10 percent rating is 
in order.  Id.  

Examination in September 1999 revealed a 23-centimeter scar 
of the anterior aspect of the right tibia, as well as 
shortening of the right leg by two inches from that of the 
left lower extremity.  There was also some bony deformity 
that was palpable in the right tibial area at the old 
fracture site and associated tenderness.  A varus deformity 
of ten degrees of the right lower extremity was present.  No 
knee swelling, tenderness, or erythema was present.  Range of 
motion of the knee was from zero to 135 degrees, without 
lateral or medial instability.  The diagnosis was of a 
fracture of the right tibia and fibula with status post open 
reduction and internal fixation and residual right lower 
extremity shortening.  

On a VA examination in January 2005, a variable limp was 
shown, in addition to two-inch shortening of the tibia, but 
no other deformity.  X-rays revealed the right tibia and 
fibular fractures to be well healed, with some posterior 
bowing at the fracture site of the tibia.  No varus or valgus 
angulation was present.  There was no false motion, loose 
motion, ankylosis, or false joint.  Scarring about the right 
tibia was well healed, and there was no drainage, edema, 
redness, or heat.  There was at times noted to be a severe 
vaulting gait that was unusual and inconsistent with any 
organic pathology.  The right knee demonstrated a normal 
range of motion with a complaint of pain, albeit without 
intraarticular swelling or ligamentous swelling.  

Lacking is any showing of nonunion of the tibia or fibula.  
There is indicated to be posterior bowing of the right tibia, 
albeit without valgus or varus angulation, or a showing of 
more than moderate knee or ankle disablement, such as would 
warrant the assignment of more than a 20 percent rating under 
DC 5262.  Similarly, evidence of ankylosis, knee subluxation 
or instability, or limitation of motion of the leg or knee to 
such an extent as to warrant the assignment of an evaluation 
in excess of 20 percent under alternate rating criteria is 
not presented.  See 38 C.F.R. § 4.71a, DCs 5256, 5257, 5260, 
5261.  While shortening of the right leg is indicated, such 
does not warrant the assignment of more than a 20 percent 
rating under DC 5275.  

In terms of resulting pain and functional loss, the veteran 
in September 1999 complained of pain and swelling of the 
right lower extremity on a daily basis.  He further described 
flare-ups of pain, but with no additional loss of range of 
motion, only increased pain.  When evaluated by VA in January 
2005, his complaints of a flare of right knee pain and 
additional limitation of motion of the right knee during cold 
weather were found by the examiner to be inconsistent with 
examination findings showing no inflammation or other 
objective abnormality.  That being the case, an increased 
schedular evaluation on the basis of pain or functional loss 
is not found to be in order.  See 38 C.F.R. §§ 4.40, 4.59; 
DeLuca.  

Lastly, there is no showing of a marked interference with 
employment due exclusively to the service-connected residuals 
of a fracture of the right tibia and fibula.  Moreover, 
frequent periods of hospitalization for treatment of such 
disability are not identified.  As such, no basis is 
presented for the assignment of an extraschedular evaluation 
of increased disability for such disorder.  

Right Ankle Sprain

The RO has consistently rated the veteran's right ankle 
sprain on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, DC 5271.  Under DC 5271, a marked limitation of 
motion warrants a 20 percent evaluation; the maximum 
assignable under that DC; a moderate limitation of motion 
warrants a 10 percent rating.  

Examinations conducted throughout the appeal period are not 
demonstrative of more than a moderate limitation of motion of 
the right ankle.  VA examination in September 1999 identified 
a 15-degree flexion contracture of the right ankle, with 
flexion being possible from 15 to 35 degrees.  On clinical 
examination by VA in January 2005, dorsiflexion was to 10 
degrees and plantar flexion was to 30 degrees.  The record is 
otherwise devoid of objective evidence of right ankle 
ankylosis, malunion of the os calcis or astragalus, or an 
astragalectomy, such as might warrant the assignment of a 
rating in excess of 10 percent under alternate rating 
criteria.  See 38 C.F.R. § 4,71a, DCs 5270, 5272, 5273, 5274.  

When examined by VA in September 1999, the veteran complained 
of morning stiffness of the right ankle and flare-ups of 
pain, but without any additional loss of range of motion.  
Further evaluation by VA in early 2005 disclosed painful 
motion, but without any defined measure of additional loss of 
motion due to pain or during flare-ups.  Thus, evidence is 
lacking that pain and functional loss attributable to the 
right ankle results in any additional limitation of motion 
capable of quantification.  To that extent, there is 
eliminated any reasonable basis for an increase in the 
schedular evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca.  

Finally, consideration has been accorded the possibility of 
assigning an extraschedular evaluation in this instance.  
However, because there is no showing that the veteran's right 
ankle sprain, alone, has resulted in a marked interference 
with employment or required frequent periods of hospital care 
for its treatment, assignment of an extraschedular evaluation 
is not warranted in this instance.  

Claims for Earlier Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for an increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an award of increased 
compensation "will be the date of receipt of the claim or the 
date entitlement arose, whichever is later." 38 C.F.R. 
§ 3.400(o)(1).  Further, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this instance, it is not disputed that the veteran's 
claims for increase for his pelvic tilt and low back and hip 
pain, as well as his right ankle sprain, were received by VA 
on June 24, 1999.  Prior thereto, his most recent claims for 
increase as to these disabilities were submitted to VA in 
November 1993 and denied by RO action in March 1996.  Notice 
of the denial action was then furnished to the veteran at his 
address of record, and because he failed to initiate an 
appeal of the March 1996 denial, such action was rendered 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2005).  In connection with his claims for increase of June 
24, 1999, the veteran submitted VA medical records pertaining 
to treatment he received prior to June 24, 1999, and, thus, 
this case turns largely on whether such evidence is 
indicative of an increased level of disability with respect 
to either of the disabilities herein at issue.  

The records in question concern VA medical treatment received 
from November 13, 1998 to June 15, 1999, and indicate that, 
in November 1998, the veteran complained of ongoing back and 
leg pain, with examination showing that he walked with a limp 
and that there were scarring and atrophy about the right leg.  
In January 1999, there was a recommendation for referral of 
the veteran to a chiropractor for pain management.  On June 
15, 1999, the veteran reported to his attending VA nurse 
practitioner that his back and right leg pains were constant, 
with flare-ups of pain occurring daily.  The pertinent 
assessment was of chronic pain.  

Such records are not reflective of any communication or 
action demonstrating an intent to apply for a claim for 
increase for either of the entities in question or otherwise 
indicative of a reasonable probability of entitlement to 
increased benefits.  See 38 C.F.R. §§ 3.155(a); 3.157.  As 
well, the VA treatment records compiled prior to June 24, 
1999, do not identify the limitation of motion of the right 
ankle required for the assignment of a 10 percent rating 
under DC 5271, given that specific complaints or findings 
involving the right ankle are not specified therein.  Also 
absent are clinical or diagnostic findings setting forth a 
basis for the assignment of a 10 percent schedular evaluation 
on the basis of alternate rating criteria or pain and 
functional loss.  

While the veteran does specifically refer to back pain in 
those records, findings consistent with a sacroiliac injury 
under DC 5294, ratable on par with severe lumbosacral strain, 
are not disclosed.  Moreover, there is not shown to be a 
severe limitation of motion of the lumbar spine or other 
pathology on which a 40 percent evaluation could be assigned 
under alternate rating criteria.  Likewise, objective 
demonstration of pain, or a finding or opinion as to 
resulting functional loss and an additional limitation of 
motion is not presented.  There likewise is no showing of 
extraschedular entitlement for either disability during the 
one-year period prior to the RO's receipt of the veteran's 
claims for increase in June 1999.  

In all, the medical and other evidence on file, which was 
compiled prior to June 24, 1999, does not establish 
entitlement of the veteran to the 10 percent rating for a 
right ankle sprain or a 40 percent evaluation for a pelvic 
tilt with low back and hip pain on either a schedular or 
extraschedular basis.  As such, 38 C.F.R. § 3.400(o)(2) does 
not afford a basis for the assignment of an effective date 
earlier than June 24, 1999, for either disability.  That 
being the case, effective dates earlier than the date of 
receipt by VA of the veteran's claims for increase, June 24, 
1999, are not for assignment in this instance.  




ORDER

Entitlement to a rating in excess of 40 percent for pelvic 
tilt and low back and hip pain with degenerative changes of 
the lumbar spine is denied.  

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the right tibia and fibula is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle sprain is denied.  

An effective date earlier than June 24, 1999, for a 40 
percent rating for pelvic tilt and low back and hip pain with 
degenerative changes of the lumbar spine is denied.

An effective date earlier than June 24, 1999, for a 10 
percent rating for a right ankle sprain is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


